Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00697-CR

                             Christopher Arthur MAROUDAS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 364789
                         Honorable Walden Shelton, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 10, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice